IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-13,118-03


ELBERT MISNER, Relator

v.


JUDGE, 399TH DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
CAUSE NO. 2002CR5726A-W1 IN THE 399TH DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.


O R D E R



	This is an original application for a writ of mandamus. Relator contends that in April
2005, he filed an application for a writ of habeas corpus in cause number 2002CR5726A-W1 in
the 399th District Court of Bexar County. He further contends that on June 14, 2005, the trial
court entered an order designating issues, but that the trial court has not entered findings of fact
and has not forwarded the application to the Court of Criminal of Appeals.  
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action. The respondent, Judge of the 399th
District Court of Bexar County, is ordered to file with this Court within thirty days a response by
having the district clerk submit the record on such habeas corpus application or by setting out the
reasons that findings have not been made in the period since the order designating issues was
entered. This application for writ of mandamus is held in abeyance pending compliance with this
order.
	IT IS SO ORDERED this the 13thday of September, 2006.

DO NOT PUBLISH